Citation Nr: 0427585	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  97-31 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from December 1969 to January 
1972.

This appeal to the Board of Veterans Appeals (Board) arises 
from a May 1997 rating action of the RO in Winston-Salem, 
North Carolina, that denied service connection for residuals 
of low back and neck injuries.  A Notice of Disagreement was 
received in August 1997, and a Statement of the Case (SOC) 
was issued subsequently that month.  A Substantive Appeal was 
received in September 1997.  Supplemental SOCs (SSOCs) were 
issued in January 1998, May 2000, and November 2001.

In October 2001, the claims file was transferred to the RO in 
Huntington, West Virginia, reflecting the veteran's change of 
residence to that state.

In May 2002, the Board determined that further evidentiary 
development was warranted in this case, and undertook such 
development pursuant to the provisions of 38 C.F.R. 
§ 19.9(2002).  The veteran and his representative were 
notified of that development by letter of November 2002.  
However, the provision of 38 C.F.R. § 19.9 purporting to 
confer upon the Board the jurisdiction to adjudicate claims 
on the basis of evidence developed by the Board, but not 
reviewed by the RO, was later held to be invalid.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).

As a result, in July 2003, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.  A SSOC was issued in June 2004, 
reflecting the RO's continued denials of service connection 
for residuals of low back and neck injuries.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The veteran injured his low back in service, and 
competent medical opinion attributes a least a portion of 
current low back disability to such significant injury.  

3.  A neck disability was first manifested many years post 
service, and the competent medical evidence of record 
establishes that there is no no nexus between the current 
disability  and any incident of the veteran's military 
service.


CONCLUSIONS OF LAW

1.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for residuals of a low back 
injury are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).

2.  The criteria for service connection for residuals of a 
neck injury are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3,159, 3.303 (2003).        
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, during 
the pendency of this appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. §  5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

As evidenced by the May 1997 rating action, the August 1997 
SOC, the September 1997 RO letter, the January 1998, May 
2000, and November 2001 SSOCs, the March and December 2002 VA 
letters, the December 2003 and January 2004 RO letters, the 
June 2004 SSOC, and the August 2004 RO letter, the veteran 
and his representative were variously notified of the law and 
regulations governing entitlement to the benefits sought on 
appeal, the evidence that would substantiate his claims, and 
the evidence that had been considered in connection with his 
appeal.  After each, the veteran was afforded an opportunity 
to respond.  Thus, the Board finds that the veteran has 
received sufficient notice of the information and evidence 
needed to support his claims, and has been provided ample 
opportunity to submit information and evidence.  

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA has been met.  See Quartuccio v. 
Principi,        16 Vet. App. 183, 187 (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  By 
letter of December 2003, the RO furnished the appellant 
notice of the VCAA duty to assist requirements and informed 
him of the evidence the RO had obtained pertinent to the 
claims and what additional information or evidence was still 
needed from him, as well as informed him that the RO would 
attempt to obtain any additional evidence that he identified 
to support his claims.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held that proper 
VCAA notice should notify a claimant of: (1) the evidence 
that is needed to substantiate a claim; (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in his possession that 
pertains to the claim.  As explained above, all of these 
requirements have been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after" the VA receives a complete or 
substantially complete application for VA benefits.  In the 
case now before the Board, documents strictly meeting the 
VCAA's notice requirements were not provided, nor could they 
have been provided, prior to the 1997 rating action on 
appeal, inasmuch as the VCAA was not enacted until late 2000.  
However, the Board finds that any lack of pre-adjudication 
notice in this case has not prejudiced the veteran in any 
way.  

As indicated above, the rating action, numerous VA letters, 
the SOC, and the SSOCs issued between 1997 and 2004 have 
repeatedly explained to the veteran what was needed to 
substantiate his claims.  As a result of RO development and 
the Board remand, extensive documentation, identified below, 
has been associated with the claims file and considered in 
evaluating the veteran's appeal.  The RO most recently 
readjudicated the veteran's claims in June 2004 on the basis 
of all the evidence of record, as reflected in the SSOC.  

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO, on its own initiative, as 
well as pursuant to the Board remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate his claims, to include 
obtaining extensive VA and private medical records, medical 
records underlying a Social Security Administration (SSA) 
decision awarding the veteran disability benefits, and 
comprehensive VA examination reports (the most recent 
associated with an examination performed in February 2004). 
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any existing additional evidence that is necessary for a fair 
adjudication of these claims that has not been obtained.  In 
a June 2004 statement, the veteran stated that he had 
submitted all pertinent evidence in support of his claims to 
the RO.  

Hence, the Board finds that any failure on the VA's part in 
not fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims currently under 
consideration is harmless.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 
(2003).  

Under these circumstances, the Board finds that appellant is 
not prejudiced by adjudication of the claims on appeal, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.

II.  Background

The service medical records show that the veteran was seen in 
June 1970 after he injured his low back in a fall off of a 
tank.  Examination showed slight spasm and good posture.  
When seen again a few days later, the impression was 
lumbosacral strain.  X-rays of the lumbosacral spine were 
normal, with slight narrowing of the pars interarticularis of 
L-5 on the right; the ramus appeared to be intact, without 
other associated abnormality.

The spine and neck were normal on January 1972 separation 
examination.

Post service in April 1986, the veteran was seen at a 
MEDAC/Eastern Carolina Emergency Physicians, P.A., medical 
facility after he possibly pulled a lower back muscle while 
moving an air conditioner.  A history of a prior episode 
about 6 years ago was noted.  Current examination showed 
tenderness of the lumbosacral spine and at T-5.  The 
diagnosis was acute lumbosacral strain.

In a July 1997 statement, A. Van Note, a chiropractor, stated 
that he began treating the veteran in February 1987 for 
symptoms of left low back pain, mid-back aching, and neck 
stiffness.  The veteran was subsequently seen on many 
occasions for these symptoms over the years through 1997.  He 
was noted to have been injured in an automobile accident in 
May 1988.  In March 1997, he was seen for neck and low back 
pain after he struck his head.

On January 1991 examination by N. Thompson, M.D., the veteran 
was noted to have pulled his back a few times and been 
treated by a chiropractor.  

On April 1997 VA examination, the veteran gave a history of a 
fall in service in which injured his neck and back.  Current 
examination of the neck showed an approximately 35 percent 
decrease in movement except for forward flexion, which was 
normal.  Palpation of the back showed muscle spasm from D-8 
through L-5 in the left paravertebral muscle area, and 
tenderness at the L-4/5 right paravertebral muscle area with 
spasm.  There was low back limitation of motion except for 
forward flexion, which was to 90 degrees.  X-rays of the 
cervical and lumbosacral spine were normal.  The diagnoses 
were cervical spine injury with limitation of motion, and 
upper and lower back injury with slight limitation of motion.      

On January 1998 examination by A. Jackson, M.D., the veteran 
gave a history of VA evaluation for neck and back problems.  
He reported a "catch" in his back approximately 6 months 
ago which resulted in a fall and neck injury; the veteran 
stated that his neck problems were of only 6 months' 
duration.  The examiner reviewed the veteran's past military 
and medical history; no history referable to the neck or low 
back was noted.  On current examination, the neck was supple 
and without demonstrable orthopedic deficits.  The examiner 
felt that the veteran probably had arthritic problems in his 
neck.

On March 2001 examination by A. Sabio, M.D., the veteran gave 
a life-long history of low back pain which began after he 
injured his back in military service, with repeated back 
injuries post service during the course of his employment as 
a carpet layer.  He was often treated by a chiropractor for 
relief.  The veteran also gave a history of neck pain, and 
denied neck injury.  X-rays of the lumbar spine revealed mild 
degenerative changes throughout.  There was moderate 
narrowing involving the L4-S1 intervertebral discs.  After 
examination, the impressions included chronic lumbar strain.  

On June 2001 musculoskeletal examination at the Chestnut 
Ridge Hospital, the veteran denied any joint or muscle pain.

Of record is a January 2002 SSA disability determination 
finding the veteran entitled to a period of disability and 
disability insurance benefits from May 2000 as a result of 
disabilities including lumbar strain.  

In November and December 2002, the veteran was treated on 
many occasions by  K. Boone, a chiropractor, for complaints 
including neck pain of 2 weeks' duration.  A past history of 
corset treatment 30 years ago was noted.    

In February 2004, a VA orthopedic examination was conducted 
pursuant to the July 2003 Board Remand for the purpose of 
determining whether there was any connection between the 
veteran's current spinal problems and his back injury during 
military service.  The veteran gave a history of 2 back 
injuries in service, one of which occurred in 1971 after he 
fell off of a ladder while welding a truck.  The examiner 
reviewed the veteran's service and post-service medical 
records in his claims file.  These showed an in-service back 
injury in June 1970 and treatment for back strain.  The 
examiner noted that the veteran was not currently working and 
was receiving SSA disability benefits.  Major disabilities 
noted included chronic spine pain, cervical to lumbar.  
cervical spine X-rays revealed significant degenerative 
arthritis, particularly at the C5-6 level.  Thoracic and 
lumbar spine X-rays revealed minimal degenerative changes.  
After examination, the diagnosis was generalized 
osteoarthritis of the entire spine, worse in the neck by X-
rays.  

Regarding the etiology of the veteran's spinal condition, the 
examiner stated that there was no question of whether he had 
spinal injuries in military service.  The doctor indicated 
that he was not able to state, with certainty, what 
contribution this had to his overall spinal picture, because 
the veteran worked in construction for many years and had 
several head injuries which could have contributed to his 
neck arthritis, as a result of which he opined that at least 
a good portion of that spinal impairment was probably related 
to his age and work history.  However, the physician 
commented that the veteran's in-service back injury appeared 
to be significant, as a result of which at least a portion of 
that spinal condition originated with that fall.  He opined 
that it was at least as likely as not that the in-service 
back injury contributed to the veteran's current spinal 
condition, in light of the facts that he had had back trouble 
ever since that time, and sought chiropractic treatment on a 
regular basis.  Noting that the veteran's back symptoms began 
after his in-service fall, the doctor opined that it was at 
least as likely as not that this fall contributed to his 
current back condition, but that it was also highly likely 
that it was exacerbated by his occupations in construction 
and laying carpets.  On the other hand, the physician opined 
that the veteran's neck symptoms most likely were connected 
to his post-service occupation and frequent head injuries.    
  
III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 



A.  Service Connection for Residuals of a Low Back Injury

In this case, the record presents a reasonable basis for the 
grant of service connection for residuals of a low back 
injury.  In this regard, the Board notes the findings of 
lumbosacral spasms and strain following a low back injury in 
service, the continuing findings including lumbosacral spasms 
and strain in the post-service years, and the 2004 VA 
examiner's uncontroverted opinion attributing at least a 
portion of the the veteran's current low back disability to 
his in-service back injury.  While that physician also 
indicated that the veteran's post-service occupation likely 
played a contributory role in the development of his current 
back disability, the Board notes that there is no statutory 
or regulation requirement that, to warrant service 
connection, an in-service injury or disease must be the sole 
cause of, or precipitating factor for, current disability.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  

In view of the above-noted facts, and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the evidence supports the grant of service connection for 
residuals of a low back injury.

B.  Service Connection for Residuals of a Neck Injury

In this case, the service medical records are completely 
negative for findings or diagnoses of any neck disability.  
The service medical records documenting the veteran's low 
back injury are negative for evidence of neck involvement, 
and the neck was normal on examination at the time of 
separation from service.

There also is no competent and probative evidence of a nexus 
between the veteran's currently-diagnosed cervical 
degenerative arthritis and any incident of his military 
service.  The first objective evidence of a neck disorder was 
the neck stiffness for which the veteran began chiropractic 
treatment in 1987, over 15 years post service.  However, 
those chiropractic records of Mr. Van Note do not contain any 
evidence relating the veteran's neck complaints to his 
military service or any incident thereof.  Rather, his March 
1997 neck complaints were specifically related to an 
intercurrent post-service injury in which he struck his head.

Although on April 1997 VA examination the veteran gave a 
history of a fall in service in which he injured his neck, 
the VA physician did not medically relate any current 
cervical spine disability to military service.  While the 
veteran gave a history of a low back injury in service on 
March 2001 examination by Dr. Sabio, he gave only a 
nonspecific history of neck pain and, significantly, he 
denied neck injury.  Chiropractic treatment by Mr. Boone in 
2002 was for complaints of neck pain of very recent duration.  

The 2004 VA examination report specifically addresses the 
question of a medical relationship between the veteran's 
current cervical degenerative arthritis and his military 
service, and that evidence squarely militates against the 
claim for service connection.  As noted above, the VA 
physician opined that, because the veteran had worked in 
construction for many years and had several head injuries 
which could have contributed to his neck arthritis, his neck 
symptoms were most likely connected to his age and post-
service occupation and frequent head injuries.  Hence, the 
only medical opinion to specifically address medical nexus 
militates against the claim, and the veteran has neither 
presented nor alluded to the existence of any other medical 
opinion to support his claim.

The Board has considered the veteran's assertions in 
connection with the claim on appeal.  However, as a layman 
without appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical matter-
such as whether there is a medical relationship between a 
current neck disability  and a claimed incident of his 
military service.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).     

Under these circumstances, the Board finds that the claim for 
service connection for residuals of a neck injury must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable..  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).
    
  
ORDER

Service connection for residuals of a low back injury is 
granted.

Service connection for residuals of a neck injury is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



